Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Moore et al. US 2015/0234075 A1 (hereinafter referred to as Moore).

Regarding claim 11, Miyamoto teaches an apparatus (fig. 3, foreign matter detecting apparatus 31, par. [0092]), for detecting a presence of an object (fig. 3, foreign matter, par. [0092]), located in a charging region of a wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]), par. [0048]), having an operating frequency (fig. 6, frequency f1, par. [0112], [0152]), the apparatus comprising: an inductive sense circuit (fig. 3, foreign matter detector circuit 32, par. [0092]), having a sense coil (fig. 6, detector coil L3, par. [0110], [0112]), configured to inductively sense the presence of the object (foreign matter), based on an electrical characteristic (fig. 6, Q factor, par. [0113]-[0115]) of the sense coil that changes when the object is determine that foreign metal is present near the detector coil in the case where the measured Q factor is less than the threshold value, par. [0116]), from the sense coil (L3), wherein a coupling between the wireless power transmitter (fig. 3, transmitter 10, par. [0080]), and the sense coil produces noise that interferes with a detection sensitivity of the sense coil (fig. 28-30, par. [0071]-[0072], [0301]-[0305]); and a processor (fig. 3, controller circuit 16, par. [0092]), configured to: apply a sense signal (fig. 3, AC signal whose frequency f3, par. [0112], [0155]), to the inductive sense circuit (fig. 3, foreign matter detecting apparatus 32, par. [0112]), to inductively sense the presence of the object (fig. 3, foreign matter, par. [0092], [0298]), and adjust at least one of a waveform of the sense signal (fig. 28-30, [0301]-[0305]) and the operating frequency (first resonant frequency, f1, par. [0089]) of the wireless power transmitter (12), to avoid the produced noise (par. [0068]-[0070]).
Miyamoto does not teach wherein the processor is further configured to actively compensate for a fundamental frequency component of the noise as measured at a measurement location by additionally applying a compensation signal to the inductive sense circuit .
Moore teaches the processor (fig. 10, processor 44, par. [0126]) is further configured to actively compensate for a fundamental frequency component (fig. 14, stp. 138, par. [0126]) of the noise as measured at a measurement location by additionally applying a compensation signal (fig. 14, stp. 142, par. [0126]) to the inductive sense circuit (fig. 10, detection coils 92, par. [0095]) (fig. 14, stp. 144, par. [0126]) (clm. 42)
.

Claim 40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Moore as applied to method claim 11 above, and further in view of Kohara et al. US 20150042171 A1 (hereinafter referred to as Kohara).

Regarding claims 40, Miyamoto and Moore do not teach wherein the processor is further configured to adjust a frequency of the sense signal to improve a detection sensitivity of the sense coil.
Kohara teaches wherein adjusting the waveform of the sense signal (“Each primary coil L1 is configured to be excited and detect whether or not an object exists in the corresponding power supplying area AR”, par. [0044], power supplying areas AR, par. [0118]) comprises adjusting a frequency of the sense signal to improve the detection sensitivity (“the system controller 12 adjusts the first resonance frequency fr1 … for each of the twenty-four power supplying areas AR to constantly stabilize the output by maintaining the resonant condition and to accurately detect metal M or the instrument E”, par. [0118]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drive method of non-contact power transmission apparatus, involves primary coil by selectively using primary resonant frequency of frequency vicinity decided by primary coil and capacitor, as taught in Kohara in modifying the apparatus of Miyamoto and Moore. The motivation would be increasing the power supplying efficiency and detection accuracy of metal and electric instruments.


Claims 32, 24, 38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 2013/0241300 A1 in view of Kohara et al. US 2015/0042171 A1 (hereinafter referred to as Kohara).

Regarding claim 32, Miyamoto teaches an apparatus  (fig. 3, foreign matter detecting apparatus 31, par. [0092]), for detecting a presence of an object  (fig. 3, foreign matter, par. [0092]), located in a charging region of a wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]), par. [0048]), having an operating frequency (fig. 6, frequency f1, par. [0112], [0152]), the apparatus comprising: an inductive sense circuit (fig. 3, foreign matter detector circuit 32, par. [0092]), having a sense coil (fig. 6, detector coil L3, par. [0110], [0112]), configured to inductively sense the presence of the object (foreign matter), based on an electrical characteristic  (fig. 6, Q factor, par.[0113]-[0115]) of the sense coil that changes when the object is within a sufficient distance (determine that foreign metal is present near the detector coil in the case where the measured Q factor is less than the threshold value, par. [0116]), from the sense coil (L3), wherein a coupling between the wireless power transmitter (fig. 3, transmitter 10, par. [0080]), and the sense coil produces noise that interferes with a detection sensitivity of the sense coil (fig. 28-30, par. [0071]-[0072], [0301]-[0305]); and a processor (fig. 3, controller circuit 16, par. [0092]), configured to: apply a sense signal (fig. 3, AC signal whose frequency f3, par. [0112], [0155]), to the inductive sense circuit (fig. 3, foreign matter detecting apparatus 32, par. [0112]), to inductively sense the presence of the object (fig. 3, foreign matter, par. [0092], [0298]), and adjust at least one of a waveform of the sense signal (fig. 28-30, [0301]-[0305]) and the operating frequency (first resonant frequency, f1, par. [0089]) of the wireless power transmitter (12), to avoid the produced noise (par. [0068]-[0070]).
Miyamoto does not teach wherein adjusting the waveform of the sense signal (“Each primary coil L1 is configured to be excited and detect whether or not an object exists in the corresponding power supplying area AR”, par. [0044], power supplying areas AR, par. [0118]), comprises adjusting the waveform of the sense signal applied to each of the plurality of inductive sense circuit (“the system controller 12 adjusts the first resonance frequency fr1 … for each of the twenty-four power supplying areas AR to constantly stabilize the output by maintaining the resonant condition and to accurately detect metal M or the instrument E”, par. [0118]).
Kohara teaches wherein adjusting the waveform of the sense signal comprises adjusting the waveform of the sense signal applied to each of the plurality of inductive sense circuit.

Regarding claim 24, Miyamoto teaches wherein the electrical characteristic  (fig. 6, Q factor, par.[0113]-[0115]) comprises one or more of a current, a voltage (par. [0110]), a complex current, a complex voltage, an equivalent resistance, and an equivalent inductance, an equivalent impedance (par. [0114]), and a phase (par. [0325]) when the waveform of the sense signal is a sinusoidal waveform (alternating current (AC)) with a defined frequency (fig. 3, AC signal whose frequency f3, par. [0112], [0155]).  

Regarding claim 38, Miyamoto teaches an apparatus  (fig. 3, foreign matter detecting apparatus 31, par. [0092]), for detecting a presence of an object  (fig. 3, foreign matter, par. [0092]), located in a charging region of a wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]), par. [0048]), having an operating frequency (fig. 6, frequency f1, par. [0112], [0152]), the apparatus comprising: an inductive sense circuit (fig. 3, foreign matter detector circuit 32, par. [0092]), having a sense coil (fig. 6, detector coil L3, par. [0110], [0112]), configured to inductively sense the presence of the object (foreign matter), based on an electrical characteristic  (fig. 6, Q factor, par.[0113]-[0115]) of the sense coil that changes when the object is within a sufficient distance (determine that foreign metal is present near the detector coil in the case where the measured Q factor is less than the threshold value, par. [0116]), from the sense coil (L3), wherein a coupling between the wireless power transmitter (fig. 3, transmitter 10, par. [0080]), and the sense coil produces noise that interferes with a detection sensitivity of the sense coil (fig. 28-30, par. [0071]-[0072], [0301]-[0305]); and a processor (fig. 3, controller circuit 16, par. [0092]), configured to: apply a sense signal (fig. 3, AC signal whose frequency f3, par. [0112], [0155]), to the inductive sense circuit (fig. 3, foreign matter detecting apparatus 32, par. [0112]), to inductively sense the presence of the object (fig. 3, foreign matter, par. [0092], [0298]), and adjust at least one of a waveform of the sense signal (fig. 28-30, [0301]-[0305]) and the operating frequency (first resonant frequency, f1, par. [0089]) of the wireless power transmitter (12), to avoid the produced noise (par. [0068]-[0070]).
 	Miyamoto does not teach wherein adjusting the waveform of the sense signal comprises adjusting a frequency of the sense signal to improve the detection sensitivity.
Kohara teaches wherein adjusting the waveform of the sense signal (“Each primary coil L1 is configured to be excited and detect whether or not an object exists in the corresponding power supplying area AR”, par. [0044], power supplying areas AR, par. [0118]) comprises adjusting a frequency of the sense signal to improve the detection sensitivity (“the system controller 12 adjusts the first resonance frequency fr1 … for each of the twenty-four power supplying areas AR to constantly stabilize the output by maintaining the resonant condition and to accurately detect metal M or the instrument E”, par. [0118]).



Regarding claim 44, Miyamoto teaches The method of claim 38, further comprising: measuring the electrical characteristic (fig. 2, Q-value measurement, par. [0061]) based on measuring at least one of a voltage or a current signal at a measurement location of the inductive sense circuit (fig. 2, measurement coil 28, par. [0061]) ; and filtering (fig. 2, filter section 31A, par. [0061]) the at least one of a voltage or current signal to suppress the noise (“… filter circuit that removes any unwanted noise component …”par. [0061]).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Kohara as applied to method claim 32 above, and further in view of Murakami et al. US 2014/0159503 A1.

Regarding claim 21, Miyamoto and Kohara teaches further comprising: measuring the electrical characteristic (fig. 6, Q factor, par. [0113]-[0115]) based on measuring at least one of a voltage and a current signal at a measurement location of the inductive sense circuit (fig. 3, foreign matter detecting apparatus 31, par. [0092]). 
Miyamoto and Kohara do not teach filter the at least one of a voltage and current signal to suppress the noise.  
Murakami teach filter (fig. 2, elm. 31A, 31B, par. [0061]), the at least one of a voltage and current signal to suppress the noise.  
 and Kohara. The motivation would be to removes any unwanted noise.

Regarding claim 22, Miyamoto further teaches the plurality of inductive sense circuits (fig. 3, foreign matter detector circuit 32, par. [0237]), to suppress the disturbance signal produced by coupling between the wireless power transmitter (fig. 3, transmitter 12, par. [0092]), and each of the respective sense coils (fig. 16, elm. L3, par. [0237]).
Miyamoto and Kohara do not teach wherein filtering comprises filtering the at least one of the voltage and current signal as measured at the measurement port. 
Murakami teach wherein filtering comprises filtering the at least one of the voltage (fig. 2, elm. V1, V2, par. [0061]) and current signal as measured at the measurement port (fig. 2, elm. 31A, 31B, par. [0061]).
The references are combined for the same reason already applied in the rejection of claim 21.

Regarding claim 23, Miyamoto teaches further comprising: detecting a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]); and determining the presence of the object based on the detected change in the measured electrical characteristic (par. [0063]).  

Regarding claim 28, Miyamoto teaches wherein avoiding the produced noise comprises reducing at least one of a noise component (par. [0131]) and a modulation of the electrical characteristic (par. [0087]) as measured at a measurement location of each of the plurality of inductive sense circuits (fig. 3, controller circuit 31, par. [0237]) using filtering in the wireless power transmitter (fig. 3, controller circuit 16, par. [0092]).

Regarding claim 30, Miyamoto teaches wherein detecting a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]) comprises detecting a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]) of each of the plurality of sense coils (fig. 16, L3, par. [0245]-[0248]).  

Regarding claim 31, Miyamoto teaches further comprising determining the presence of the object based on the detected change in the measured electrical characteristic of at least one of the plurality of sense coils (par. [0271]).  

Regarding claim 35, Miyamoto teaches wherein each of the plurality of inductive sense circuits (fig. 2, foreign matter detecting apparatus 31, par. [0237]), is configured to attenuate one or more of the components of the noise (par. [0131]-[0132]) as measured at the respective measurement location using at least one of a capacitive (fig. 1, C3, par. [0108]) and inductive element (fig. 1, L3, par. [0108]).  


Allowable Subject Matter
Claims 2-9, 12-15, 17, 19, 25,39 and 42-43 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 9, the prior art of record does not teach alone or in combination an apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces noise that interferes with a detection sensitivity of the sense coil; and a processor configured to: apply a sense signal to the inductive sense circuit to inductively sense the presence of the object, and adjust at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein the electrical characteristic comprises an impulse response of the inductive sense circuit when the waveform of the sense signal is a pulse waveform or a frequency response of the inductive sense circuit when the waveform of the sense signal is suitable to measure the frequency response in combination with all other elements in claim 9.
Regarding claims 8, the claims are allowed as they further limit allowed claim 9.

Regarding claim 14, the prior art of record does not teach alone or in combination an apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is -4-Application No.: 16/438,104within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces noise that interferes with a detection sensitivity of the sense coil; and a processor configured to: apply a sense signal to the inductive sense circuit to inductively sense the presence of the object, and adjust at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein the processor is configured to apply a periodic pulse signal in synchronism with the operating frequency of the wireless power transmitter and wherein the processor is further configured to improve the detection sensitivity by adjusting a pulse phase to a suitable time instance with respect to switching transients generated by the wireless power transmitter in combination with all other elements in claim 14.

Regarding claim 19, the prior art of record does not teach alone or in combination an apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein he processor is configured to adjust the frequency of the sense signal to improve the detection sensitivity while remaining substantially at resonance of the inductive sense circuit in combination with all other elements in claim 19.

Regarding claims 2-7, 12-13,15 and 17, the claims are allowed as they further limit allowed claim 19.

Regarding claim 25, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via an inductive sense circuit having a sense coil, the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces a noise that interferes with a detection sensitivity of the sense coil; applying a sense signal to the inductive sense circuit to inductively sense the presence of the object; and adjusting at least one of a waveform an impulse response of the inductive sense circuit when the waveform of the sense signal is a pulse waveform or a frequency response of the inductive sense circuit when the waveform of the sense signal is suitable to measure the frequency response in combination with all other elements in claim 25.
Regarding claims 42-43, the claims are allowed as they further limit allowed claim 25.

Regarding claim 39, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via an inductive sense circuit having a sense coil, the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces a noise that interferes with a detection sensitivity of the sense coil; applying a sense signal to the inductive sense circuit to inductively sense the presence of the object; and adjusting at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein applying a sense signal comprises generating and applying a periodic pulse signal in synchronism with the operating frequency of the wireless power transmitter and wherein improving a detection sensitivity comprises adjusting the pulse phase to a suitable time instance with respect to switching transients generated by the wireless power transmitter
Claims 27, 29, 33-34, 36, 41, 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858